Deborah D. Cox Assistant Attorney General Kansas Racing Commission 3400 Van Buren Topeka, Kansas  66611-2228
Dear Ms. Cox:
As counsel for and on behalf of the Kansas racing commission, you request our opinion regarding K.S.A. 74-8839.  Specifically you inquire whether K.S.A. 74-8839 prohibits the mere appearance of minors in parimutuel wagering advertisements and promotions, or the use of minors in advertisements or promotions of programs other than parimutuel wagering or racing with parimutuel wagering.
K.S.A. 74-8839 was enacted in 1992 as a part of Senate Bill No. 472. As initially introduced, Senate Bill No. 472 dealt with the sunset provision of the Kansas lottery act.  The section creating K.S.A. 74-8839 and a parallel provision directed at the state lottery (codified at K.S.A.74-8722) were added by the house committee of the whole with no recorded discussion.  1992 Journal of the House, 2569.  For this reason, there was no standing committee discussion of the provision and no other recorded legislative history which might shed light on the legislature's intent behind the provision.  In any event, we believe the provisions of the statute are unambiguous.  We are thus left with ascertaining legislative intent from the language of the statute alone.  See Martindale v. RobertT. Tenny, M.D., P.A., 250 Kan. 621, 626 (1992).
K.S.A. 74-8839 provides as follows:
  "No licensee of the Kansas racing commission shall recruit for employment or as a volunteer any person under 18 years of age for the purpose of appearing, being heard or being quoted in any advertising or promotion of parimutuel wagering or racing with parimutuel wagering in any electronic or print media."
Under the provisions of this statute, licensees are prohibited fromrecruiting persons under 18 years of age for the purpose of appearing, being heard or quoted in any advertisement or promotion; persons who happen to be included in a candid shot, if not asked to be present, are not recruited and their mere appearance in an advertisement or promotion does not violate K.S.A. 74-8839.  Likewise, the statute prohibits recruiting of persons under the age of 18 for use in advertisements or promotions of parimutuel wagering or racing with parimutuel wagering.  If the advertisement or promotion is not of parimutuel wagering or racing with parimutuel wagering, use of minors is not precluded by K.S.A. 74-8839. This is not to say, however, that the advertisement or promotion must be solely for parimutuel wagering or racing with parimutuel wagering for the statutory prohibition to apply.  An advertisement or promotion which in any way furthers parimutuel wagering or racing with parimutuel wagering would appear subject to the prohibition.  In the example you provide, particular tracks that conduct racing with parimutuel wagering are mentioned, which in our opinion constitutes advertisement for those tracks and therefore for racing with parimutuel wagering.
In conclusion, K.S.A. 74-8839 prohibits licensees of the Kansas racing commission from recruiting persons under the age of 18 for the purpose of appearing, being heard or quoted in an advertisement or promotion of parimutuel wagering or racing with parimutuel wagering.  If there is no active recruiting on the part of the licensee, or if the advertisement or promotion is not of parimutuel wagering or racing with parimutuel wagering, the statutory provision is not violated.
Very truly yours,
                             ROBERT T. STEPHAN Attorney General of Kansas
                             Julene L. Miller Deputy Attorney General
RTS:JLM:jm